UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 99-4719
FREDDIE ALLEN BRADFORD,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
            Cameron McGowan Currie, District Judge.
                            (CR-99-155)

                  Submitted: February 23, 2001

                      Decided: April 9, 2001

  Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

James T. McBratney, Jr., Florence, South Carolina, for Appellant.
Alfred William Walker Bethea, Assistant United States Attorney,
Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. BRADFORD
                              OPINION

PER CURIAM:

   Freddie Allen Bradford appeals his conviction and sentence after
a guilty plea to conspiracy to possess with intent to distribute and to
distribute cocaine and cocaine base, in violation of 21 U.S.C.A.
§§ 841(a)(1), 846 (West 1999). Bradford’s attorney has filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), raising
three issues but stating that, in his view, there are no meritorious
grounds for appeal. Bradford was informed of his right to file a pro
se supplemental brief, but he failed to do so.

   Following a de novo review of the record, we find that the district
court complied with all the mandates of Fed. R. Crim. P. 11 in accept-
ing Bradford’s guilty plea. United States v. Goins, 51 F.3d 400, 402
(4th Cir. 1995) (providing standard). We also find no plain error in
the calculation of Bradford’s sentence.* In particular, Bradford was
correctly sentenced as a career offender. He was over eighteen years
old when he committed the instant felony offense, which involved a
controlled substance, and he had two prior felony convictions. U.S.
Sentencing Guidelines Manual § 4B1.1 (1998).

   In accordance with the requirements of Anders, we have reviewed
the record for potential error and have found none. Therefore, we
affirm Bradford’s conviction and sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move this court for leave
to withdraw from further representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-

  *We have considered the effect of Apprendi v. New Jersey, 530 U.S.
466 (2000), and find that, even if the statutory maximum set forth in 21
U.S.C.A. § 841(b)(1)(C) (West 1999) applies, Bradford’s sentence does
not exceed that maximum. Accordingly, his sentence does not implicate
Apprendi. See United States v. White, 238 F.3d 537, 542 (4th Cir. 2001)
(collecting cases).
                    UNITED STATES v. BRADFORD                    3
sented in the materials before the court and argument would not aid
in the decisional process.

                                                       AFFIRMED